UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SYSTEM AGENCY,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-CV-6486 (JMF)
                  -v-                                                  :
                                                                       :         ORDER
JOSEPH VILLANUEVA,                                                     :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       Having reviewing Plaintiff’s letter at ECF No. 77, the parties are hereby ORDERED to
appear for a conference on July 28, 2021, at 9:30 a.m. to discuss how this case should be
resolved. Plaintiff’s counsel shall contact Defendant Villanueva, who is proceeding without
counsel, in advance of the conference to ensure that he is aware of the conference.

        The conference will proceed remotely by teleconference. The parties should join the
conference by calling the Court’s dedicated conference line at (888) 363-4749 and using access
code 542-1540, followed by the pound (#) key. (Members of the public and press may also
attend using the same dial-in information; they will not be allowed to speak during the
conference.) No later than 24 hours before the conference, Plaintiff’s counsel shall send an
email to the Court with a list of those who may speak during the teleconference and the
telephone numbers from which they expect to join the call.

        The Clerk of Court is directed to mail a copy of this Order to Defendant Villanueva, who
is proceeding without counsel.

        SO ORDERED.

Dated: July 8, 2021                                        __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                 United States District Judge
